DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on April 20, 2022:
Claims 1, 2, 4, 6 and 8-15 are pending.  Claims 3, 5 and 7 have been canceled as per Applicant’s request;
The claim objection is withdrawn in light of the amendment;
The 112 rejections are withdrawn in light of the amendment and Applicant’s remarks;
The prior art rejections are withdrawn in light of the amendment and Applicant’s remarks.
Allowable Subject Matter
Claims 1, 2, 4, 6 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.  With respect to claim 1 (and claims 2, 4, 6, 8-11 and 15, all dependent upon claim 1), none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the housing therein comprising the particular first housing, second housing and plurality of locking members as specifically recited therein.  The Examiner agrees with Applicant’s remarks with respect to claim 1 and the teachings of Cheng, Su and Yang such as the differences between the claimed plurality of locking members compared to the locking members and corresponding first and second engagement members as recited therein.  
b.  With respect to claim 12 (and claims13-14, all dependent upon claim 12), none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the housing therein comprising first and second opposed halves, end portion and locking member as specifically recited therein.  The Examiner agrees with Applicant’s remarks with respect to claim 12 and the teachings of Cheng, Su and Yang such as the absence of an end portion in conjunction with the first and second opposed halves and locking member.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725